                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JOSHUA URIOSTE,

               Plaintiff,
                                                                      No. 1:16-cv-00755-JCH-KRS
v.

CORIZON and CENTURION HEALTH
CARE PROVIDERS, et al.,

               Defendants.

                              ORDER FOR MARTINEZ REPORT

       THIS MATTER comes before the Court sua sponte. On January 8, 2020, the Court

completed its screening function and determined that Plaintiff’s amended complaint stated a

claim under 42 U.S.C. § 1983 for relief against all Defendants arising from the alleged denial of

medical care except for Corizon and Centurion Health Care Providers and Gregg Marcantell.

(Doc. 26). Since the Court’s screening, most Defendants have entered the case. While the

Court will direct the United States Marshal to serve the remaining Defendants by separate order,

there is no need to delay the case further while that process unfolds.

       In a pro se prisoner civil rights case, the Court may order the defendants to investigate

the incident or incidents underlying a plaintiff’s lawsuit and submit a report of their investigation

in order to develop a factual or legal basis for determining whether meritorious claims exist.

Martinez v. Aaron, 570 F.2d 317, 320 (10th Cir. 1978). The Court may use a Martinez Report in

a variety of contexts, including to decide motions for summary judgment or to sua sponte enter

summary judgment. See Hall v. Bellmon, 935 F.2d 1106, 1111‐12 (10th Cir. 1991);

Celotex Corp. v. Catrett, 477 U.S. 317, 326 (1986). When a Martinez report is used for

summary judgment purposes, however, a pro se plaintiff must be afforded an opportunity to



                                                                                           Page 1 of 3
present conflicting evidence to controvert the facts set out in the report. Hall, 935 F.2d at 1109.

To that end, Defendants should submit all materials they consider relevant to Plaintiff’s claims

and defenses in addition to what the Court orders below. Plaintiff shall do the same in his

response.

       IT IS, THEREFORE, ORDERED that Defendants file a Martinez Report on or before

April 13, 2020 as specified below:

   1. Defendants’ Martinez Report must address in a written brief all allegations against each

       Defendant as well as any defenses Defendants wish to pursue. Defendants shall also

       include as attachments any affidavits or documents relevant to any allegation or defense.

       The submission of documents without a brief is not compliance with this Order.

   2. Allegations and defenses must be supported by factual assertions in the brief, which, in

       turn, must be supported by proof, such as affidavits or documents that are to be included

       as attachments.

   3. The brief must also state whether policies or regulations pertaining to Plaintiff’s

       allegations exist, and, if so, the relevant policies or regulations must also be included as

       attachments.

   4. Copies of all affidavits and documents included as attachments should be arranged in a

       logical order and be Bates‐stamped or otherwise be clearly serially marked. Defendants

       must also provide affidavits to properly authenticate submitted documents.

   5. The Court is aware that materials contained in Defendants’ files may be sensitive and that

       there may be valid reasons for restricting access to such information. Defendants may

       move to seal confidential portions of documents submitted with the Martinez Report and

       provide a redacted version of the Report to Plaintiff. If Defendants seek to seal or redact



                                                                                            Page 2 of 3
       any portion of their Report, they must file a motion to seal at least fourteen (14) days

       before the Martinez Report deadline. The motion shall describe with specificity the type

       of documents Defendants wish to seal and shall assert the reasons for nondisclosure.

   6. Should Defendants choose to file a motion for summary judgment concurrently with their

       Martinez Report, that motion shall be filed separate and apart from the Report and must

       comply with the applicable federal and local rules of procedure, with the following

       caveat: rather than file attachments to a motion for summary judgment in support of the

       factual assertions therein, Defendants shall instead cite to the Martinez Report. The

       Report itself, however, need not adhere to the page limitation on exhibits concerning

       motions for summary judgment set forth in the Local Rules. Defendants must provide

       citations supporting their assertions with specificity. At the very least, Defendants should

       direct Plaintiff and the Court to the specific page or pages supporting an assertion.

       IT IS FURTHER ORDERED that Plaintiff shall file his response to the facts contained

within Defendants’ Martinez Report on or before May 13, 2020. If Defendants file a motion for

summary judgment, Plaintiff must file a separate response within thirty days. Defendants shall

file their reply, if any, to a motion for summary judgment within fourteen days of Plaintiff’s

response. Defendants need not file a reply to Plaintiff’s Response to the Martinez Report.



                                             ___________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE




                                                                                          Page 3 of 3
